Citation Nr: 0017544
Decision Date: 06/12/00	Archive Date: 09/08/00

DOCKET NO.  97-19 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for a left knee disorder.

2.  Entitlement to service connection for degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel

 
INTRODUCTION

The appellant served on active duty from September 1969 to October 1969.

This matter came before the Board of Veterans Appeals (the Board) on appeal from a January 1997 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  Service connection for a left knee condition was denied by VARO in November 1982.  This decision is final.  The evidence which has been presented or secured since the November 1982 rating decision is not so significant that it must be considered in order to fairly decide the merits of the claim for service connection for a left knee disorder.

2.  The appellants degenerative joint disease of the right knee has not been shown by competent medical evidence to be related to his period of active service.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the claim to service connection for a left knee disorder has not been presented.  38 U.S.C.A. § 5108 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156(a) (1999).

2.  The claim for service connection for degenerative joint disease of the right knee is not well grounded, and there is no statutory duty to assist the veteran in developing facts pertinent to this claim.  38 U.S.C.A. § 5107 (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has been submitted to reopen the claim for service connection for a left knee disorder

The RO denied the appellants claim for service connection for a left knee disorder in November 1982.  That decision became final when he failed to timely appeal.  See 38 U.S.C.A. § 7105 (1991); see also Person v. Brown, 5 Vet. App. 449, 450 (1993) (failure to timely appeal an RO decision within the one-year period renders the decision final).  Under pertinent law and regulations, as interpreted by the Court, the claim may not thereafter be reopened or allowed, except if new and material evidence is submitted by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 140 (1991).  The credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has held that the provisions of 38 U.S.C.A. § 5108 (West 1991) require a review of all evidence submitted by the claimant since the last final denial of a claim in order to determine whether a claim must be reopened and adjudicated on the merits.  Glynn v. Brown, 6 Vet. App. 523, 529 (1994); see also Evans v. Brown, 9 Vet. App. 273, 285 (1996).

According to 38 C.F.R. § 3.156(a)(1999),

"New and material evidence" means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant and which, by itself or in connection with the evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the case.

The well groundedness requirement shall not apply with regard to reopening disallowed claims and revising prior final determinations.  Jones v. Brown, 7 Vet. App. 134 (1994).

While this appeal was pending, the United States Court of Appeals for the Federal Circuit rendered its decision in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the Federal Circuit changed the law as it pertains to the submission of new and material evidence and offered guidance as to how the Court should review such determinations made by the Board.  First, the Federal Circuit invalidated the test adopted by the Court in Colvin v. Derwinski, i.e., that evidence was new and material sufficiently to reopen a claim if the evidence, when considered with the other evidence, would raise a reasonable possibility of changing the outcome.  
1 Vet. App. 171, 174 (1991).  The Federal Circuit proceeded to adopt the standard set forth in 38 C.F.R. § 3.156(a) (1997) as the appropriate standard for determining whether new and material evidence had been submitted.  Second, as a result of Hodge and the Federal Circuits recitation that the determination of whether new evidence is sufficiently material is a "fact-specific determination," "a deferential standard of review of these decisions under 38 U.S.C. § 7261(a) becomes the proper one."  Fossie v. West, 12 Vet. App. 1, 5 (1998).  Hodge provides for a reopening standard which calls for judgments as to whether new evidence (1) bears directly or substantially on the specific matter, and (2) is so significant that it must be considered to fairly decide the merits of the claim.

Evidence considered by the RO in its November 1982 decision included the appellants service medical records and lay statements of the appellant.

The RO in November 1982, denied service connection for a left knee disorder based on a careful review and weighing of the evidence of record at that time because, ultimately, it concluded that the appellants left knee disorder had existed prior to his period of active service and was not aggravated by service.

The evidence received by the VA since the August 1982 RO decision consists of lay statements of the veteran, and VA treatment records, dated from 1994 to 1996, showing treatment for various medical problems, to include degenerative joint disease of both knees.

After reviewing the most recent evidentiary submissions, the Board finds that the evidence is not new and material to the issue of service connection for a left knee disorder.  New evidence is that which is not merely cumulative of other evidence on the record.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) citing Williams v. Sullivan, 905 F.2d 214, 216 (8th Cir. 1990).  Material evidence is that which is relevant and probative of the issue at hand.  Colvin, supra., citing Chaney v. Schweiker, 659 F.2d 676, 679 (5th Cir. 1981).  The additional medical evidentiary submissions merely show current continued treatment for a left knee disorder, now also manifested by x-ray evidence of mild degenerative joint disease.  As evidence of current disability was previously shown on consideration of the claim by the RO in November 1982, the Board finds that the additional medical evidence submitted is merely cumulative or redundant of the evidence considered in the November 1982 RO decision.  The Board further finds that the additional lay statements of the appellant are duplicative of those submitted prior to the November 1982 determination.  The appellant has failed to submit new and material evidence as to whether his left knee disorder did preexist his active service beginning in September 1969 or whether the left knee disorder was aggravated by such service.  Accordingly, the question of whether it is well grounded need not be addressed.  Thus, the claim is denied.

II.  Service connection for degenerative joint disease of the right knee

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied, 524 U.S. 940 (1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that, under 38 U.S.C. § 5107(a), the Department of Veterans Affairs (VA) has a duty to assist only those claimants who have established well grounded (i.e., plausible) claims.  More recently, the United States Court of Appeals for Veterans Claims (Court or CAVC) issued a decision holding that VA cannot assist a claimant in developing a claim which is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), req. for en banc consideration by a judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify a belief by a fair and impartial individual that a claim is well-grounded, the claimants initial burden has been met, and VA is obligated under 38 U.S.C. § 5107(a) to assist the claimant in developing the facts pertinent to the claim.  Accordingly, the threshold question that must be resolved in this appeal is whether the appellant has presented evidence that the claim is well grounded; that is, that the claim is plausible.  

In making a claim for service connection, the veteran has the burden of submitting evidence sufficient to justify a belief by a fair and impartial individual that the claim is well grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a plausible claim, one which is meritorious on its own or capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

A well grounded claim for service connection generally requires competent evidence of a current disability; proof as to incurrence or aggravation of a disease or injury in service, as provided by either lay or medical evidence, as the situation dictates; and competent evidence as to a nexus between the inservice injury or disease and the current disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) affd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current disability can be satisfied by evidence of continuity of symptomatology and medical or, in certain circumstances, lay evidence of a nexus between the present disability and the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997).

Moreover, establishing a well grounded claim for service connection for a particular disability requires more than an allegation that the particular disability had its onset in service.  It requires evidence relevant to the requirements for service connection cited above and of sufficient weight to make the claim plausible and capable of substantiation.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 1 Vet. App. at 81.  An injury during service may be verified by medical or lay witness statements; however, the presence of a current disability requires a medical diagnosis; and where an opinion is used to link the current disorder to a cause during service, a competent opinion of a medical professional is required.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 1991).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (1999).

In addition, there are some disabilities, including degenerative joint disease, for which service connection may be presumed if the disorder is manifested to a degree of 10 percent within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If the evidence shows that degenerative joint disease was present during service, or to a compensable degree within one year following service discharge, continuity of symptomatology is not required, unless a diagnosis of chronicity may be legitimately questioned.  

The Court of Veterans Appeals (Court) has stated that medical evidence of a chronic disease within the presumptive first post-service year should set forth the physical findings and symptomatology elicited by examination.  Oris v. Derwinski, 2 Vet. App. 95, 96 (1992); 38 C.F.R. § 3.303(b).  It is not necessary that the chronic disease be diagnosed during the presumptive period, but, if not, characteristic manifestations of the disease, to the required degree, must be shown by acceptable medical or lay evidence, followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c).  

With regard to the current claim for service connection for degenerative joint disease of the right knee, the Board finds that the appellant has failed to present a well grounded claim.  There is competent medical evidence of a current disability, degenerative joint disease of the right knee.  However, there is no competent evidence of link between the appellants current disability and his prior period of service.  

Review of the available service medical records revealed no evidence of a right knee condition or disorder.  Review of the post-service medical records indicate that the veteran was seen at the VA medical center in January 1994 for bilateral knee complaints; the diagnostic impression was bilateral degenerative joint disease of the knees.  Thereafter, the veteran submitted a claim for entitlement to service connection for degenerative joint disease of the right knee in November 1996.  However, there is no clinical evidence or medical opinion of record linking the diagnosed degenerative joint disease of the right knee to the veterans prior active service.  Thus, the Board concludes that the veteran has failed to satisfy the evidentiary requirements of a well grounded claim.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

 ORDER

The application to reopen a claim for service connection for a left knee disorder is denied.
Entitlement to service connection for degenerative joint disease of the right knee is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans Appeals


  
